Citation Nr: 0113648	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-10 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for osteomyelitis of 
the left ileum, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for adhesions of 
the peritoneum currently rated as 30 percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to right, Muscle Groups XIX and XX, 
currently rated as 50 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran served on active duty from July 1943 until 
February 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran contends that he should be granted increased 
ratings for his service-connected disabilities.  The veteran 
underwent VA examinations in November 1999.  The examination 
reports do not contain adequate analysis with regard to 
functional limitations caused by the veteran's gunshot wound 
residuals.  For instance, the veteran disabilities include 
injuries to Muscle Groups XIX and XX.  For compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55.  It is not clear from a review of 
the examination report as to which muscle group is the most 
severely injured.  

Furthermore, the report did not contain diagnostic testing 
conducted in regard to his stomach complaints.  The report 
only indicated that there were no episodes of bowel 
obstruction to adhesions; however, it is not clear as to what 
functional limitations are caused by his peritoneal 
adhesions.  The veteran should have a more comprehensive VA 
examination and the examiner must describe among other 
criteria, how pain and tenderness and other factors limit the 
function of the abdomen, back, and left ileum. 

Still further, the veteran has asserted that his service-
connected disabilities have rendered him unable to secure and 
follow any form of substantially gainful employment 
consistent with his education and work experience.  The 
examiner in 1999 commented on the impact of the veteran's 
osteomyelitis; however, a medical opinion has not been 
obtained which comments on the impact of the veteran's 
remaining service-connected disabilities upon employability.  
A VA examiner should generally address the extent of 
functional and industrial impairment associated with a 
veteran's service-connected disabilities when presented with 
a veteran seeking a total rating for compensation purposes 
based on individual unemployability.  See, Gary v. Brown, 7 
Vet. App. 229, 232 (1994).  An examination of the veteran 
would, therefore, be helpful in evaluating his condition.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for his service 
connected disorders.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained.  All records 
obtained should be associated with the 
claims file.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his 
service-connected disabilities.  The 
examiner's findings should address the 
rating criteria under 38 C.F.R. 
Diagnostic Codes 5000, 5319, 5320, and 
7301.  Any indicated diagnostic tests and 
studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) testing.  The 
examiner should address the extent of 
functional impairment attributable to any 
reported pain or scarring residuals.  The 
examiner should describe whether any 
scarring residuals significantly limit 
functional mobility.  In addition, the 
examiner should provide an opinion 
concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.  The factors 
upon which the opinions are based must be 
set forth in detail.  The report of the 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
veteran's claims folder.  The veteran's 
claims folder must be made available to 
the examiner.  

3.  If the RO's decision remain adverse 
to the veteran, it should provide him and 
his representative with a comprehensive 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The appellant is notified 
that it is his responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




